Citation Nr: 1045085	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  06-05 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES


1.  Entitlement to an increased compensable rating for 
folliculitis from July 5, 2005 to February 24, 2009, and 10 
percent thereafter. 

2.  Entitlement to an increased compensable rating for a scar of 
the left ring finger. 

3.  Entitlement to service connection for right wrist traumatic 
arthritis. 

4.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from December 1965 to 
October 1968, to include service in the Republic of Vietnam 
(RVN).

Effective August 1992, the Veteran is in receipt of a total 
disability evaluation (100%) based on individual unemployability.  
Effective January 2001, he is also in receipt of special monthly 
compensation due to loss of a creative organ. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New 
Mexico.  By that rating action, the RO continued noncompensable 
evaluations assigned to the service-connected folliculitis and 
scar of the left ring finger.  This appeal also stems from a 
February 2006 rating action which found that the Veteran had not 
submitted new and material evidence to reopen a previously denied 
claim for service connection for right wrist traumatic arthritis, 
and which denied service connection for a cervical spine 
disorder.  The Veteran appealed the above-cited RO determinations 
to the Board.  

In March 2008, the Board remanded the increased rating claims on 
appeal.  The Board also reopened the Veteran's previously denied 
claim of service connection for traumatic arthritis of the right 
wrist and remanded the claim, as well as the claim of entitlement 
to service connection for a neck condition, to the RO for 
additional development.  The requested development has been 
completed and the case has returned to the Board for appellate 
consideration. 

By a January 2010 rating action, the RO assigned a 10 percent 
rating to the service-connected folliculitis, effective February 
25, 2009--the date of a VA examination report reflecting that the 
disability had met the schedular criteria for a higher evaluation 
in accordance with VA regulations.  Because this grant does not 
represent a total grant of the benefit sought on appeal, the 
claim for an increased rating for the service-connected 
folliculitis remains before the Board, as stated on the title 
page.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  On July 5, 2005, VA received the Veteran's claim for 
increased compensation for his service-connected folliculitis and 
scar of the left ring finger.

2.  Resolving the benefit of the doubt to the Veteran, from July 
5, 2005, the service-connected folliculitis, at its highest 
degree of severity, more nearly approximates at least five (5) 
percent but less than 20 percent of the affected exposed area.  
The evidence does not show it covers 20 to 40 percent of the 
entire body or 20 to 40 percent of the exposed areas affected, or 
that systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of six 
weeks or more, but not constantly, during the past 12 month 
period.  Scarring and disfigurement have also not been 
demonstrated. 

3.  Throughout the pendency of the appeal, the Veteran's scar of 
the left ring finger measures 0.1 centimeters by two (2) 
centimeters.  The scar is not manifested by tenderness or 
sensitivity to touch, or complaints of pain.  The scar is level 
(not depressed or elevated), non-adherent to underlying tissue, 
stable and does not result in limitation of motion of the left 
ring finger.

4.  The Veteran did not serve in combat in Vietnam.  


5.  The competent and probative evidence of record does not show 
that right wrist traumatic arthritis is etiologically related to 
any incident of military service, but to post-service events; 
arthritis of the right wrist was not manifested to a compensable 
degree within a year of service discharge.

6.  The competent and probative evidence of record does not show 
that cervical spine disorder, currently diagnosed as cervical 
spine stenosis, is etiologically related to an incident of 
military service, but to post-service events.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, from July 
5, 2005, the schedular criteria for an increased evaluation of 10 
percent (but no higher) for the Veteran's service-connected 
folliculitis have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.118, Diagnostic 
Code 7806 (2010).

2.  The criteria for an increased compensable rating for the 
Veteran's scar of the left ring finger have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 4.118, Diagnostic Codes 7802 to 7805 (2010).

3.  The criteria for service connection for right wrist traumatic 
arthritis have not been met; and the incurrence or aggravation of 
arthritis may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 1154(a)(b), 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2010).

4.  The criteria for service connection for a cervical spine 
disorder, currently diagnosed as cervical stenosis, have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 1154(a)(b), 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.) and the 
Court of Appeals for Veterans Claims (as noted by citations to 
"Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).


I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

Upon receiving a complete or substantially complete application, 
VA must notify the claimant of any information and evidence not 
of record that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a).  With respect to the increased rating and 
service connection claims on appeal, via pre-adjudication 
letters, dated in August and December 2005, the RO specifically 
notified him of the substance of the VCAA including the types of 
evidence necessary to establish these claims, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the letter essentially satisfied the requirements of 
the VCAA by: (1) informing the Veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the Veteran about information and evidence 
VA would seek to provide; and (3) informing the Veteran about the 
information and evidence he was expected to provide.  

The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, may 
proceed with adjudication of a claim if errors in the timing or 
content of the VCAA notice are not prejudicial to the claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. 
App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); 
Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Pre-adjudication notice as to the increased rating and service 
connection claims on appeal was provided in letters issued in 
August and December 2005, respectively.  The letters informed the 
Veteran to let VA know of any evidence he thought would support 
these claims, that it was his responsibility to make sure that VA 
received all requested records not in the possession of a Federal 
entity, and told him where to send what "we need."

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree of 
disability and the effective date of an award. Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of 
the Dingess elements via March 2006 and May 2008 letters.  Id.

In Pelegrini II, the Court also held that VCAA notice should be 
given before an initial agency of original jurisdiction (AOJ) 
decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 
119-120.  The Veteran was provided pre-adjudication VCAA notice 
via the August and December 2005 letters.  Id.

With respect to the increased rating claims, the Court had held 
that at a minimum, adequate VCAA notice in an increased rating 
claim required that VA notify the claimant that, to substantiate 
such a claim: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
the claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic codes; 
and (4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask VA 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Federal Circuit vacated the Court's decision, overturning the 
requirement that VA provide notice that the claim could be 
substantiated by evidence of a disability's impact on daily life 
and that VA provide notice with regard to potential diagnostic 
code criteria (element 2). Vazquez- Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  The generic first, third, and fourth 
elements (contained in the Veteran's court's decision) were not 
disturbed by the Federal Circuit's decision.

A March 2008 VCAA letter notified the Veteran that medical or lay 
evidence could be submitted to substantiate his increased 
evaluation claims and provided specific examples.  The letter 
stated that such evidence should describe the nature, severity 
and duration of his symptoms or the impact of the condition on 
his employment.  It also notified the Veteran that he may submit 
statements from his current or former employers.  In a May 2008 
letter, as well as a March 2010 Supplemental Statement of the 
Case, the RO provided a discussion of the rating criteria used to 
evaluate the service-connected folliculitis and scar of the left 
ring finger.  The Veteran was accordingly made well aware of the 
requirements for increased evaluations pursuant to the applicable 
diagnostic criteria, and such action thus satisfies the 
notification requirements of Vazquez- Flores.

The RO has taken appropriate action to comply with the duty to 
assist the Veteran with the development of the Veteran's 
increased rating and service connection claims on appeal.  The 
Veteran's service treatment records (STRs), as well as numerous 
private and VA treatment and examination reports, and statements 
and hearing testimony of the Veteran and his representative are 
of record.  In March 2008, the Board remanded the increased 
rating and service connection claims to determine the current 
severity of the service-connected folliculitis and scar of the 
left ring finger and to ascertain the etiology of the traumatic 
right wrist arthritis and nerve condition of the neck.  These 
examinations were performed in February 2009.  Copies of the 
examination reports are contained in the claims files.  

The Veteran has not identified any outstanding evidence, to 
include medical records, which could be obtained to substantiate 
the increased evaluation and service connection claims discussed 
in the analysis below.  VA has complied with the duty to assist 
requirements of the VCAA with respect to the claims.

In sum, any procedural errors in the development and 
consideration of the increased evaluation and service connection 
claims by the originating agency were non-prejudicial to the 
Veteran.  Given these matters of record, the Veteran has had a 
meaningful opportunity to participate in the development of the 
claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Merits of the Claims

Increased Rating Claims

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 
(2010).

The percentage ratings contained in the Schedule represent, as 
far as can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1 (2010).  Separate diagnostic codes identify the various 
disabilities.

In considering the severity of a disability it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).

Nevertheless, where entitlement to compensation has already been 
established and an increase in the disability rating is at issue 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

A claimant may experience multiple distinct degrees of disability 
that may result in different levels of compensation from the time 
the increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

The Board notes that the schedular criteria by which skin 
disorders are rated were revised, effective August 30, 2002.  (67 
Fed. Reg. 49,590- 49,599 (July 31, 2002)).  Diagnostic Code 7814 
was amended in 2002 and the Veteran's disability is now rated 
under Diagnostic Code 7806 (for dermatitis or eczema).  Since VA 
received the Veteran's claim for increased ratings for his 
service-connected folliculitis and scar on the left ring finger 
in July 2005, the August 2002 revisions are for consideration, 
but not any prior version.

In 2008, VA revised its regulations for rating skin disorders, 
specifically scars.  Schedule for Rating Disabilities; Evaluation 
of Scars, 73 Fed. Reg. 54708 (2008) (codified as revised at 38 
C.F.R. § 4.118, Diagnostic Codes 7801 - 7805 (2009)).  However, 
those revisions are applicable only for claims for benefits 
received by VA on or after October 23, 2008.  Because the 
Veteran's claim was received prior to October 23, 2008, those 
revisions are not applicable to the current appeal and will not 
be discussed in the analysis below.


Folliculitis

The Veteran maintains that his service-connected folliculitis is 
more severely disabling than that reflect by the currently 
assigned noncompensable and 10 percent evaluations assigned to 
the prescribed periods on appeal.  He contends that since 
military service, he has had persistent and intermittent 
folliculitis on his face, hands, feet, and legs that has 
progressed and not improved.  (See August 2005 VA examination 
report).  

The Board will, in part, grant the claim, and assign a 10 percent 
disability rating beginning on July 5, 2005--the date VA received 
the Veteran's application for increased compensation for his 
service-connected folliculitis.  

On July 5, 2005, VA received the Veteran's application for 
increased compensation for his service-connected folliculitis.  
In the appealed November 2005 rating action, the RO continued a 
noncompensable evaluation assigned to the service-connected 
folliculitis.  The Veteran appealed this determination to the 
Board.  By a January 2010 rating action, the RO assigned a 10 
percent rating to the Veteran's folliculitis, effective February 
25, 2009---the date of a VA examination report reflecting that 
this disability had met the schedular criteria for a higher 
rating under 38 C.F.R. § 4.118, Diagnostic Code 7806.  (See 
January 2010 rating action). 

According to Diagnostic Code 7806, a 0 percent (noncompensable) 
evaluation is warranted when the skin condition covers less than 
5 percent of the entire body or less than 5 percent of the 
exposed areas affected, and; no more than topical therapy is 
required during the previous 12 month period.  A 10 percent 
evaluation is warranted when the skin condition covers at least 5 
percent, but less than 20 percent of the entire body, or at least 
5 percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total duration 
of less than six weeks during the past 12 month period.  A 30 
percent evaluation is warranted when the skin condition covers 20 
to 40 percent of the entire body or 20 to 40 percent of the 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required for 
a total duration of six weeks or more, but not constantly, during 
the past 12 month period.  A 60 percent evaluation, the highest 
rating allowable pursuant to this Diagnostic Code, requires 
evidence of exposure of more than 40 percent of the entire body 
or more than 40 percent of exposed areas affected; or the need 
for constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the past 
12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Alternatively, depending upon the predominant disability, this 
type of skin disorder also may be rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic 
Codes 7801-7805).  Here, because there is no indication that the 
Veteran has scars as a result of his service-connected 
folliculitis, consideration of Diagnostic Codes 7801-7805 is not 
required.  

Diagnostic Code 7800 provides that a skin disorder of the head, 
face, or neck with one characteristic disfigurement is rated at 
10 percent. Visible or palpable tissue loss and either gross 
distortion of asymmetry of one feature or paired set of features 
(nose, chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement, is rated at 30 percent.  Visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement, is rated at 50 
percent.  A skin disorder of the head, face, or neck with visible 
or palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement, is 
rated at 80 percent.  38 C.F.R. § 4.118, Diagnostic Code 7800.

Under Note (1) of DC 7800, the 8 characteristics of 
disfigurement, for purposes of evaluation under 38 C.F.R. § 
4.118, are: (1) scar 5 or more in. (13 or more cm.) in length, 
(2) scar at least one-quarter in. (0.6 cm.) wide at widest part, 
(3) surface contour of scar elevated or depressed on palpation, 
(4) scar adherent to underlying tissue, (5) skin hypo-or hyper-
pigmented in an area exceeding 6 sq. in. (39 sq. cm.), (6) skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an 
area exceeding 6 sq. in. (39 sq. cm.), (7) underlying soft tissue 
missing in an area exceeding 6 sq. in. (39 sq. cm.), (8) skin 
indurated and inflexible in an area exceeding 6 sq. in. (39 sq. 
cm.).  Id.

Note (2) to Diagnostic Code 7800 provides that tissue loss of the 
auricle is to be rated under Diagnostic Code 6207 (loss of 
auricle), and anatomical loss of the eye under Diagnostic Code 
6061 (anatomical loss of both eyes) or Diagnostic Code 6063 
(anatomical loss of one eye), as appropriate. Note (3) provides 
that unretouched color photographs are to be taken into 
consideration when rating under these criteria.  Id.

VA examined the Veteran to determine the current severity of his 
service-connected folliculitis in August 2005.  The Veteran 
reported that since military service, he had had persistent and 
intermittent folliculitis on his face, hands, feet, and legs that 
had progressed and not improved.  The Veteran stated that he 
treated his folliculitis with topical powders, washes and creams 
that he applied to the affected areas (i.e., feet, back, chest 
and face) several times a day.  The Veteran denied having any 
systemic symptoms, such as fever or weight loss.  

On clinical examination of the Veteran's skin, there were several 
mild papular, pustular, acne-like lesions, particularly over the 
left cheek and left side of the nose.  There was some excoriation 
and scabbing on the above-cited lesions.  There was some 
thickening of the skin, over the cheeks and nose.  

There was no scaling or evidence of actinic keratoses on clinical 
evaluation in August 2005.  There was one pustular papule in the 
mid-upper back, which was slightly to the right side of the 
midline.  His arms were dry with some scaling and excoriation on 
the dorsum of the forearms, but there were no specific lesions.  

However, his hands revealed no evidence of any peeling, scaling 
or dermatitis, and his lower extremities were dry without 
evidence of specific lesions.  There was some peeling between the 
toes of both feet, as well as scaling and peeling on the 
posterior heel pads.  Significantly for the purposes of this 
evaluation, there was no evidence of any scarring of 
disfigurement.  The Veteran's acne appeared to be populated with 
very small pustules and rare scattered comedones.  There were no 
cysts or deep inflamed nodules on the face, neck or upper back.  
There was no scarring alopecia, alopecia areata or hyperhidrosis.  
The examiner diagnosed the Veteran with mild-to-moderate pustular 
acne, mild eczema and mild-to-moderate tinea pedis.  

When examined by VA on February 25, 2009, the Veteran gave a 
history of both the onset and severity of symptoms of 
folliculitis that is consistent with that reported during the 
August 2005 VA examination.  The Veteran stated that his skin 
condition was intermittent, affected his arms, face, groin, and 
back and was associated with weight loss and fever.  The VA 
examiner noted that the Veteran treated his service-connected 
folliculitis with topical solution and daily cream.  The examiner 
reported that the folliculitis covered less than five (5) percent 
of exposed areas (i.e., head, face, neck, and hands) and greater 
than five (5) percent but less than 20 percent of the total body 
area was affected.  

The examiner noted that the Veteran's folliculitis was not 
treated with corticosteroid or any immunosuppressive drugs.  (See 
VA examination report, dated February 25, 2009).  
There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim. However, 
under the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence regarding 
the merits of an issue material to the determination of the 
matter," the veteran shall prevail upon the issue. Ashley v. 
Brown, 6 Vet. App. 52 (1993); see also Massey v. Brown, 7 Vet. 
App. 204 (1994).

The mandate to accord the benefit of the doubt is triggered when 
the evidence has reached such a stage of balance. In this matter, 
the Board is of the opinion that this point has been attained. 
Because a state of relative equipoise has been reached in this 
case, the benefit of the doubt rule will therefore be applied. 
Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. 
App. 413, 421 (1993).

The first clinical evidence of record demonstrating that the 
service-connected folliculitis covered at least five (5) percent 
but less than 20 percent of affected exposed areas, criteria that 
is commensurate with a 10 percent rating under Diagnostic Code 
7806, was during the February 25, 2009 VA examination.  As the 
facts reviewed above detail, the clinical evidence developed 
during VA examinations do not uniformly and consistently support 
an increased rating.  However, the Veteran's subjective 
complaints regarding the onset, severity and progress of his 
service-connected folliculitis have remained relatively constant 
since VA received his claim for increased compensation on July 5, 
2005.  

In Ardison v. Brown, 6 Vet. App. 405 (1994), a case which 
concerned the evaluation of a service connected skin disorder 
which had "active and inactive stages" or was subject to 
remission and recurrence. The Court remanded that case for the VA 
to schedule the veteran for an examination during an "active" 
stage or during an outbreak of the skin disorder. Ardison at 408; 
see also Bowers v. Derwinski, 2 Vet. App. 675 (1992)([holding 
that "it is the frequency and duration of the outbreaks and the 
appearance and virulence of them during the outbreaks that must 
be addressed.").  


The Court in Ardison determined that occupational impairment is 
the primary component of the disability rating, which represents, 
as far as can practicably be determined, the average impairment 
in earning capacity resulting from a disability. Id.; see also 38 
C.F.R. § 4.1 (2010).

As a layperson, the Veteran is competent to report such symptoms 
as varying in severity and his report presumed credible places 
the evidence in approximate balance.  Given the Ardison and 
Voerth cases, the Board accords credibility to the Veteran's 
account of such symptoms having had a minimal severity since the 
inception of the claim.  The Board will therefore grant the 
benefit of the doubt as to such varying symptoms, and grant a 10 
percent rating beginning July 5, 2005, the date VA received the 
Veteran's claim for increased compensation for folliculitis, but 
no earlier.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

An increased rating in excess of 10 percent under Diagnostic Code 
7806 is not warranted at anytime throughout the appeal period 
because the medical evidence of record does not show that the 
Veteran's folliculitis covered 20 to 40 percent of the entire 
body or 20 to 40 percent of the exposed areas affected, or 
required systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12 month period. 

Additionally, because the August 2005 and February 2009 VA 
examination reports do not disclose any evidence of scars, 
ulcerations, exfoliation, disfigurement, tissue loss, hypo-or 
hyper pigmentation, abnormal texture, or limitation of motion 
that can be associated with the service-connected folliculitis, 
an increased rating in excess of 10 percent under Diagnostic Code 
7800 is also not warranted.  In fact, the August 2005 VA examiner 
specifically indicated that there was no evidence of any scarring 
or disfigurement.  While the Veteran complained of a rash on his 
face, forearms and back at the February 2009 VA examination, the 
examiner stated that there were only "small papules" on the 
left forearm.  That same VA examiner also stated that while the 
Veteran had seven (7) tiny papules on the face, they were not 
visible unless seen from very close range.  In view of the 
foregoing, an increased rating in excess of 10 percent under 
38 C.F.R. § 4.118, Diagnostic Code 7800 is not warranted at 
anytime during the appeal period.   

The Board has considered whether the record raises the matter of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  
The Rating Schedule contemplates the Veteran's symptomatology, 
which consists of abnormal texture of the skin.

The Board has considered the possibility of staged ratings.  
Hart, supra.  The Board concludes that for the period from July 
5, 2005, the criteria for an increased rating of 10 percent, but 
no higher, for the service-connected folliculitis under the 
rating criteria for skin disabilities have been met.  Id. 


Left ring finger scar

The Veteran contends that his service-connected scar of the left 
ring finger is more severely disabling than that reflected by the 
currently assigned noncompensable evaluation.  He maintains that 
the scar is painful to touch.  (See December 2007 Board hearing 
transcript).  

On July 5, 2005, VA received the Veteran's application for 
increased compensation for his service-connected scar of the left 
ring finger.  In the appealed November 2005 rating action, the RO 
continued a noncompensable evaluation assigned to this 
disability.  The Veteran appealed this determination to the 
Board.  

The RO has assigned a noncompensable rating to the service-
connected scar of the left ring finger under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Under that code, a minimum 10 percent 
rating will be assigned for one or two scars that are unstable or 
painful.  A 20 percent rating will be assigned for three or four 
scars that are unstable or painful.  A maximum 30 percent rating 
will be assigned for five or more scars that are unstable or 
painful.  Id.  

38 C.F.R. § 4.118, Diagnostic Code 7804.  Note (1) defines a 
superficial scar as one not associated with underlying soft 
tissue damage.  Note (2) states that if one or more scars are 
both unstable and painful, add 10 percent to the evaluation that 
is based on the total number of unstable or painful scars; and 
Note (3) Scars evaluated under diagnostic codes 7800, 7801, 7802, 
or 7805 may also receive an evaluation under this diagnostic 
code, when applicable.  Id.  

The Board finds that the preponderance of the competent and 
probative evidence of record is against an increased compensable 
rating for the service-connected scar of the left ring finger at 
anytime during the appeal period.

The Board must make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In 
the evaluation of evidence, VA adjudicators may properly consider 
internal inconsistency, facial plausibility and consistency with 
other evidence submitted on behalf of the claimant. Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447 
(Fed. Cir. 1997); (Holding that the Board has the "authority to 
discount the weight and probative value of evidence in light of 
its inherent characteristics in its relationship to other items 
of evidence").

The Veteran testified that his scar was painful to the touch 
during an August 2007 Board hearing.  The Board finds this 
assertion not credible and not supported by clinical findings 
noted on VA examinations in August 2005 and February 2009.  

An August 2005 VA examination report reflects that the Veteran 
did not experience any pain in the scar area on physical 
evaluation examination.  It was not tender to palpation.  
Similarly, when examined by VA in February 2009, the VA examiner 
specifically noted that the Veteran had tenderness to palpation 
of the left ring finger scar only when the focus of the 
examination was on eliciting tenderness.  However, when the 
Veteran was distracted, the examiner was able to palpate the scar 
without any evidence of painful behavior.  Thus, because the 
Veteran's service-connected scar of the left ring finger is not 
painful, an increased rating under Diagnostic Code 7804 is not 
warranted.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2010). 

Diagnostic Code 7802 is also applicable to the Veteran's claim.  
Diagnostic Code 7802 pertains to scars not of the head, face or 
neck, that are superficial and do not cause limited motion.  
Under this Diagnostic Code, a 10 percent rating is warranted 
where the scars cover an area or areas of 144 square inches (929 
sq. cm.) or greater.  When examined by VA in February 2009, the 
service-connected scar of the left ring finger was 0.1 
centimeters wide and two (2) centimeters long.  Thus, because the 
service-connected scar of the left ring finger does not cover an 
area of 144 square inches, a higher evaluation under Diagnostic 
Code 7802 is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 
7802 (2010). 

In addressing the applicability of other diagnostic codes 
pertaining to scars, the Board finds that Diagnostic Code 7800 is 
not applicable because the service-connected scar at issue does 
not affect his head, face, or neck.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2010). 

In addition, because the Veteran's scar of the left ring finger, 
as described in the preceding paragraph, does not exceed an area 
of 6 inches, a higher rating is not warranted under 38 C.F.R. § 
4.118, Diagnostic Code 7801 (2010).  

Diagnostic Code 7803 is not applicable because the Veteran's scar 
of the left ring finger was determined to be stable on 
examination in February 2009.  38 C.F.R. § 4.118, DC 7803.  
Finally, Diagnostic Code 7805, which pertains to scars on areas 
of the body aside from the head, face or neck that affect 
limitation of motion is not applicable because the Veteran's scar 
was not found to restrict range of motion of the left ring finger 
on examination in February 2009.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.

As there are no other diagnostic codes applicable to the 
Veteran's scar of the left ring finger, the Board finds that he 
is not entitled to an increased compensable rating at anytime 
during the appeal period.

The Board has considered whether the record raises the matter of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  
Again, the Rating Schedule contemplates the Veteran's 
symptomatology, which consists of tender and painful scars.

Finally, the Board has considered whether a higher rating might 
be warranted at any period of time during the pendency of this 
appeal.  Hart, supra.  However, the weight of the credible 
evidence demonstrates that during the entire appeal period the 
Veteran's service-connected scar of the left ring finger has 
warranted a noncompensable rating.  

In Rice v. Shinseki, 2 Vet. App. 447 (2009) it was held that 
claims for higher evaluations also include a claim for a total 
rating based on individual unemployability (TDIU) when the 
Veteran claims he is unable to work due to a service connected 
disability).  However, as noted above, the Veteran is already in 
receipt of a total disability evaluation based on individual 
unemployability, effective in August 1992, a date well before 
submission of the current claim.  


Service Connection Claims

The Veteran maintains that he sustained injuries to his right 
wrist and neck when his jeep overturned after it hit a landmine 
in the RVN.  The Board presently denies the claims.

Service connection may be granted for any current disability that 
is the result of a disease contracted or an injury sustained 
while on active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  Service connection may also be granted for a 
disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

In each case where a Veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such Veteran's service as shown by 
such Veteran's service record, the official history of each 
organization in which such Veteran served, such Veteran's medical 
records, and all pertinent medial and lay evidence.  38 U.S.C.A. 
§ 1154(a).  

For injuries alleged to have been incurred in combat, 38 U.S.C.A. 
§ 1154(b) provides a relaxed evidentiary standard of proof to 
grant service connection as to the in-service event. Collette v. 
Brown, 82 F.3d 389 (1996).  Under the statute, in the case of any 
veteran who has engaged in combat with the enemy in active 
service during a period of war, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service connection 
if the evidence is consistent with the circumstances, condition 
or hardships of such service, even though there is no official 
record of such incurrence or aggravation. Every reasonable doubt 
shall be resolved in favor of the Veteran. 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2010).

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to the 
current disorder. See Libertine v. Brown, 9 Vet. App. 521, 522-23 
(1996). Section 1154(b) does not establish service connection for 
a combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service. A veteran must still generally establish his claim by 
competent medical evidence tending to show a current disability 
and a nexus between that disability and those service events. 
Gregory v. Brown, 8 Vet. App. 563 (1996).

If, however, the Veteran did not serve in combat, or if the 
claimed event is not related to combat, there must be independent 
evidence to corroborate the Veteran's statement as to the 
occurrence of the claimed event.  See Doran v. Brown, 6 Vet. App. 
283 (1994).  The Veteran's testimony alone cannot establish the 
occurrence of a non- combat event.  See Dizoglio v. Brown, 9 Vet. 
App. 163 (1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the Veteran 
cannot be used to establish the occurrence of an in-service 
event.  See Moreau v. Brown, 9 Vet. App. 389 (1996).

As noted, the reduced evidentiary burden of 1154(b) only applies 
to the question of service incurrence, and not to the question of 
either current disability or nexus to service, both of which 
generally require competent medical evidence as discussed above.  
See generally, Brock v. Brown, 10 Vet. App. 155 (1997); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  

Service connection may be presumed, for certain chronic diseases, 
such as arthritis, which develop to a compensable degree within 
one year after discharge from service, even though there is no 
evidence of such diseases during the period of service.  This 
presumption is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 3.307, 3.309.

The preponderance of the evidence is against the claim of 
entitlement to service connection for arthritis on a presumptive 
basis because there is no evidence of arthritis to a compensable 
degree within a year of service discharge, and the Veteran does 
not allege otherwise.  The first post- service evidence of any 
arthritis was in October 1978, over a decade after the Veteran 
was discharged from military service in October 1968.  (See VA 
radiographs of the right wrist, performed in October 1978, which 
revealed degenerative arthritis of the radial carpal joint).

Thus, in the absence of medical evidence that arthritis of the 
right wrist was manifested to a compensable degree within one 
year from service separation, a grant of service connection on a 
presumptive basis is not warranted.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board also finds that the preponderance of the evidence is 
against the claims for service connection for right wrist 
traumatic arthritis and a cervical spine disorder on a direct 
basis because the competent medical evidence is against a nexus 
to military service for both disorders.

The Board does not find that the Veteran served in combat, such 
that the provisions of 38 U.S.C.A. § 1154(b) are for application. 
The Veteran's service personnel records indicate that his 
military occupational specialty was in the automotive repair 
field and he worked in that capacity throughout his time in 
Vietnam.  The Veteran is the recipient of the Vietnam Service 
Medal, the Republic of Vietnam Campaign Medal with "60 device," 
(an award given to all US military members who served in Vietnam 
by the then-South Vietnamese Government during a specified 
period) and the National Defense Service Medal - all decorations 
that do not denote combat service.  

The Veteran was also not assigned to combat units, but to combat 
service support organizations - i.e., those not directly assigned 
to engage in combat operations.  While he was first assigned to 
Service Battery, 6th Battalion, 3rd Artillery Regiment when he 
arrived in Vietnam, that assignment was for a period of two days 
- from October 26 through 28, 1967, and the record does not show 
nor does the Veteran allege any combat-related activity for that 
approximate 48 hour period.  On October 28, 1967, the Veteran was 
assigned to Headquarters and Headquarters Company, 532nd Supply 
and Service Battalion as a motor sergeant for one month and on 
November 30, 1967  as a wheel vehicle mechanic for the remainder 
of his tenure in Vietnam.  

While a May 2002 rating decision by the RO granted service 
connection for PTSD it did so largely on the basis that the 
Veteran had reported his unit was either the 173rd Airborne 
Brigade, or one of its supporting units.  See rating decision, 
dated May 1, 2002.  Significantly, in an August 1998 report, the 
U.S. Joint Services Records Research Center (JSRRC), then the 
U.S. Armed Services Center for Research of Unit Records (CRUR) 
provided "lessons learned and operational reports for the 173rd 
Airborne Brigade which did not document the Veteran's then-
claimed stressors, and most significantly showed no evidence that 
the Veteran's supply and service unit was involved in enemy 
action.  See CRUR's reports dated August 1998 and March 2000.

The Board has considered the places, types and circumstances of 
the Veteran's service as documented by his personnel and service 
treatment records, as well as all pertinent medical and lay 
evidence in the adjudication of this appeal.  See 38 U.S.C. § 
1154(a) (West 2002) and 38 C.F.R. § 3.303(a).  Apart from the 
inapplicability of 38 U.S.C.A. § 1154(b), there is no probative 
evidence of record to establish the Veteran engaged in combat 
with the enemy or that he was in a jeep that overturned after it 
hit a landmine during combat in the RVN.  

The Veteran is competent to report the incident as he has 
described.  However, after a review of the claims files, to 
include the Veteran's service personnel and treatment records, 
post-service medical evidence, the Veteran's testimony and 
statements, and service colleagues' statements, the Board finds 
that the evidence of record shows that the Veteran's account is 
not credible with respect to the occurrence of having injured his 
right wrist and neck in the above-cited incident. 

The Veteran's allegations that he injured his right wrist and 
neck in the above-cited incident are inconsistent and are not 
corroborated by either his service personnel or treatment 
records.  As to both the lack of substantiation for any in-
service event, as well as any argument the Veteran may proffer as 
to continuity of symptoms since the alleged incident, the service 
treatment records are entirely devoid of any reference of the 
Veteran having been in a jeep that overturned after it hit a 
landmine, or of any injury to his right wrist or neck as a result 
thereof.  

An October 1968 service discharge examination report reflects 
that the Veteran's upper extremities and spine were evaluated as 
"normal."  On an October 1968 Report of Medical History, the 
Veteran denied having a history of broken bones, as well as any 
bone, joint or other deformity, and arthritis.  The Veteran also 
specifically denied "back trouble of any kind," and "any 
injury other than those noted."  

The Veteran has described an incident in which the vehicle he was 
driving struck a land mine, and flipped over pinning him and 
injuring his wrist and neck.  It cannot be doubted that had this 
incident occurred, the Veteran would have reported it at the time 
of his separation examination.  

The separation examination, as well as the other service 
treatment records are highly probative both as to the Veteran's 
subjective reports and their resulting objective findings.  They 
were generated with a view towards ascertaining the Veteran's 
then-state of physical fitness and are akin to statements of 
diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67 (1997) 
(observing that although formal rules of evidence do not apply 
before the Board, recourse to the Federal Rules of Evidence may 
be appropriate if it assists in the articulation of the reasons 
for the Board's decision); see also LILLY'S: AN INTRODUCTION TO 
THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state 
jurisdictions, including the federal judiciary and Federal Rule 
803(4), expand the hearsay exception for physical conditions to 
include statements of past physical condition on the rational 
that statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy since the declaring has a 
strong motive to tell the truth in order to receive proper care).

These same in-service examination reports also show that the 
Veteran's PULHES physical profile consisted of 1's reflecting a 
high degree of physical fitness in physical capacity and stamina, 
upper and lower extremities, hearing and ears, eyes and 
psychiatric condition.  See generally Hanson v. Derwinski, 1 Vet. 
App. 512, 514 (1991) (explaining the military medical profile 
system).  

In sum, there is no probative evidence that the Veteran served in 
combat so as to warrant the application of 38 U.S.C.A. § 1154(b), 
nor is there otherwise evidence that he sustained the injury he 
alleges in combat service under 38 U.S.C.A. 
§ 1154(a).  The STRS do not corroborate the Veteran's contention 
that he injured his right wrist and neck when his jeep overturned 
after it hit a landmine during combat in the RVN.

Apart from the fact that the Board accords no credibility to the 
Veteran's account of the in-service incident, the preponderance 
of the competent medical evidence is against a finding that his 
claimed wrist and cervical spine disorders are linked to the 
incident, assuming that such an incident occurred.  See Holbrook 
v. Brown, 8 Vet. App. 91 (1995) (VA has fundamental authority to 
decide a claim in the alternative).

Post-service clinical diagnoses of degenerative joint disease of 
the right wrist and cervical spinal stenosis satisfy the 
requirement that there be evidence of current right wrist and 
neck disabilities.  (See February 2009 VA orthopedic examination 
report).

The Veteran's claim for service connection for right wrist and 
neck disorders hinges on whether there is competent evidence 
showing that the above-cited disorders are etiologically related 
to, or had their onset during, his period of military service, to 
include the above-cited incident.  

The law provides that in order for a medical opinion to be 
probative, the medical examiner must have information regarding 
the relevant facts of the case.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008), see Shipwash v. Brown, 8 Vet.App. 218 
(1995); Flash v. Brown, 8 Vet.App. 332 (1995) (regarding the duty 
of VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder); but see  D'Aries v. Peake, 22 Vet. App. 97, 106 
(2008) (holding that it is not necessary for a VA medical 
examiner to specify review of the claims folder where it is clear 
from the report that the examiner has done so and is familiar 
with the claimant's extensive medical history).

While the Veteran was treated for both right wrist and cervical 
spine complaints, and several physicians noted his account of the 
in-service event, the only evidence of record that squarely 
addresses this question is a February 2009 VA opinion and it is 
against the claim.  

As to the Veteran's accounts provided to examiners, the record 
indicates that the Veteran has provided widely divergent accounts 
of the incurrence of his right wrist disorder.  When the Veteran 
originally filed his claim for compensation with VA in August 
1978, as well as when VA examined him in October 1978, he 
indicated that he had injured his right wrist after his jeep 
overturned in 1967 (October 1978 VA examination report) and in 
the "summer 1968" while stationed in Cam Ranh, Bay, Vietnam.  

The Board observes, however, that the Veteran premised his August 
1978 account on having been in an "accident" without mention of 
a landmine.  During an August 1993 hearing, the Veteran alleged 
that he was not in the jeep at the time of the incident, but 
instead had driven several officers to a control bunker and while  
awaiting their return, the area around him was struck by a 
"friendly-fire" artillery shell, overturning the jeep.  
Although he stated that he was "full of blood," he also stated 
that he had "no injuries."  In September 1993, he provided a 
written statement virtually identical to his testimony, and which 
he reiterated in August 2001 in support of his claim of service 
connection for PTSD.  

Records from the Social Security Administration (SSA), include a 
Disability Report, completed by the Veteran in May 1984, he 
indicated that he had broken his right wrist as a child.  
However, a May 1982 report indicates that the Veteran then 
indicated he had sustained a right wrist fracture in 1978 - i.e., 
four years after service.  As to his neck, a January 1988 report, 
prepared by Colin Kavanagh, D. O., reflects that the Veteran 
reported having chronic neck pain as a result of a post service 
February 1985 motor vehicle accident, when his vehicle was 
"rear-ended" by a semi-tractor trailer.   

The Veteran varied his story again when he was admitted to a VA 
facility in June 1994 for an un-related disability.  At that 
time, the Veteran stated that he was in receipt of SSA disability 
benefits for an industrial injury to his right wrist.  An August 
1994 statement, prepared by R. T., reflects that he had served 
with the Veteran in the RVN and that he remembered many soldiers 
coming to the Veteran's aid after he was pinned under a jeep and 
was covered in blood.  As an aside, although R.T. reported that 
he was in the same military unit as the Veteran, the record 
belies this assertion.  

In another version of the aftermath of the alleged incident, 
during a December 2007 hearing, the Veteran stated that he had 
fractured his right wrist in the RVN and that it had been treated 
with a bandage, an assertion that is wholly unsupported by the 
service treatment records.  ((Transcript (T.) at page (pg.) 12)).  

Given the Veteran's widely divergent accounts of his in-service 
injuries, in March 2008, the Board remanded the claim for a VA 
medical examination that addressed the etiology of the Veteran's 
claimed disorders, assuming his account of the in-service 
incident was true.  In February 2009, a VA physician opined, 
after having presumed credible the Veteran's account of events 
relating to his claimed right wrist and neck disorders, along 
with an entire review of the service treatment records, post-
service medical evidence, and physical evaluation of the Veteran, 
that neither his current right wrist degenerative joint disease 
or cervical spine stenosis were related to the alleged in-service 
jeep/landmine incident.  

The Board has carefully examined the VA examiner's report, and 
finds that it is factually informed and highly probative as to 
the issue under consideration. Thus, the Board's central inquiry 
in this matter has been satisfied.  Dyment v. West, 13 Vet. App. 
141 (1999) (holding that remand not required where there was 
substantial compliance with remand directives); Hood v. Shinseki, 
23 Vet. App. 295 (2009) (reaffirming that the mere fact that the 
Board did not obtain the specific report previously requested in 
Board remand is not necessarily a violation of Stegall, if expert 
opinion otherwise obtained was sufficient to address the relevant 
inquiry); D'Aries v. Peake, 22 Vet.App. 97 (2008) (substantial 
compliance, not strict compliance, is required under Stegall).
 
Although the examiner was directed by the Board to presume the 
credibility of the Veteran's account, it is very clear that she 
based her opinion from a medical perspective as to the Veteran's 
credibility - as noted, the Board has found the Veteran not 
credible in his account.  The Board observes that the examiner 
obviously gathered additional information from the Veteran, as 
she was also the physician who conducted examinations for the 
purpose of evaluations of the Veteran's skin and left ring finger 
disabilities - for which additional contemporaneous information 
would have been necessary.

The examiner obviously conducted an extensive claims folder and 
medical folder review, (e.g., the examiner observing  that there 
were no annotations in the Veteran's service treatment records as 
to his claimed accident; during his service separation 
examination the Veteran denied having any broken bones, joint 
problems, back problems of any kind and his separation physical 
examination was normal; the statement of service colleague R.T. 
as to his observation of the asserted in-service incident as to 
the Veteran being covered with blood, and "couldn't move" were 
not corroborated; the Veteran's numerous and varying accounts of 
the incurrence of his injuries outlined above).  

Additionally, the Veteran also advised the February 2009 examiner 
that after the alleged incident, for treatment of his wrist he 
was "given a splint because he had fractured the cartilage," 
which he wore for the remainder of his tenure in Vietnam.  The 
examiner noted that multiple VA and private physicians of record 
had attributed the Veteran's injuries to post-service events.  
The February 2009 VA examiner stated that there was no reason to 
suspect that any of the other physicians of record knew each 
other or had any motive to conspire to write statements in the 
Veteran's chart.  (See February 2009 VA spine examination 
report).  

The examiner stated that given this history, neither the 
Veteran's right wrist or his cervical spine disorder were caused 
by or the result of the accident.  She noted that the mechanism 
of the injury as reported by other physicians who opined the 
injuries occurred after military service were "perfectly 
believable" as to their etiology.  Most significantly, the 
examiner observed that had the Veteran's account been true, it 
would be "difficult to understand why the (Veteran) would deny 
these injuries and the physician make no notation on discharge on 
a man wearing a cervical collar and a wrist splint or cast."  

Plainly, upon her analysis of all evidence of record, and the 
Veteran's then-account of both the occurrence and the severity of 
the injury, it was the examiner's expert medical judgment that 
the medical evidence did not support a finding that the Veteran's 
claimed disabilities were caused by service.  Guerrieri v. Brown, 
4 Vet. App. 467 (1993) (observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical expert's 
personal examination of the patient, the physician's knowledge 
and skill in analyzing the data, and the medical conclusion that 
the physician reaches); see Shipwash v. Brown, 8 Vet.App. 218 
(1995); Flash v. Brown, 8 Vet.App. 332 (1995) (regarding the duty 
of VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder).  

Given the Veteran's lack of credibility, as well as the exercise 
of the examiner's medical judgment, the February 2009 VA 
examiner's opinion is highly probative.  D'Aries, supra., 
(holding that the benefit of the doubt doctrine is a legal 
construct to be applied by VA adjudicators when the evidence is 
approximately balanced, not by a medical professional in the 
rendering of medical opinions). 

There is no other medical opinion of record, private or VA, that 
refutes the February 2009 VA examiner's findings and is 
supportive of the Veteran's claims for service connection for 
right wrist traumatic arthritis and neck disorder. 

VA is statutorily required to resolve the benefit of the doubt in 
favor of the Veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is invoked only where 
there is an approximate balance of evidence which neither proves 
nor disproves the claim.  In this case, the preponderance of the 
evidence is against the Veteran's claims for service connection 
for traumatic arthritis of the right wrist and a neck disorder.  
Therefore, the doctrine of reasonable doubt is not applicable.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.









ORDER

From July 5, 2005, an increased rating of 10 percent, but no 
higher, for folliculitis is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

An increased compensable rating for a scar of the left ring 
finger is denied. 

Service connection for traumatic arthritis of the right wrist is 
denied. 

Service connection for a nerve condition of the neck is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


